211 Md. 649 (1956)
127 A.2d 135
CREAGER
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 38, October Term, 1956.]
Court of Appeals of Maryland.
Decided November 30, 1956.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application by Kenneth C. Creager for leave to appeal from the denial of a writ of habeas corpus by Chief Judge Emory H. Niles of the Supreme Bench of Baltimore City.
The docket entries in this case show that petitioner pleaded guilty in the Circuit Court for Frederick County to two charges of forgery, and in each case he was informed of his right to have counsel appointed and freely waived that right. Petitioner was sentenced to three years in the Maryland House of Correction in one case, and in the other case to one year, said sentences to run consecutively from July 29, 1953. Petitioner was later convicted in the Circuit Court for *650 Anne Arundel County on November 11, 1953, of escape and given an additional sentence of six months. On February 28, 1955, petitioner was paroled. Having violated his parole, he was returned to the Maryland House of Correction on November 2, 1955. The Board of Parole and Probation formally revoked his parole on December 7, 1955, and notified him that he was required to serve all the time owed on his original sentences as of the date the parole was granted.
Petitioner contends that he should have been given credit for time spent on parole or in the prison vernacular with "street time". The action of the Board in denying him credit for the time spent on parole was one within its discretion. There are no circumstances here shown to make its action reviewable. A failure of the Board to exercise its discretion to grant credit does not deprive the petitioner of any constitutional rights, even if we assume, without deciding, that such an issue could be raised on habeas corpus. Forrester v. Warden, 207 Md. 622, 114 A.2d 44; Williams v. Warden, 209 Md. 627, 120 A.2d 184.
Application denied, with costs.